United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                        January 21, 2009

                                            Before 

                             JOHN L. COFFEY, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             DANIEL A. MANION, Circuit Judge



No. 07‐3025

ZAFAR HASAN,                                        Appeal from the United States 
                                                    District Court for the Northern 
              Plaintiff‐Appellant,                  District of Illinois, Eastern Division.

                                      v.            No. 04 C 5690

FOLEY & LARDNER LLP,                                James B. Zagel, Judge.

              Defendant‐Appellee.



                                           O R D E R

      The Motion for Leave to Intervene and Petition for Rehearing is treated as a
motion by a non‐party to correct the opinion.

        The motion is granted.  The second sentence of Page 13, “Part B,” is amended to
read:

        Those facts include Simon’s anti‐Muslim comments, Hagerman’s advice,
        Mason’s warning to Jaspan about Mr. Hasan’s religion, the suspicious timing of
        the downturn in his hours and evaluations following September 11, one partner’s
No. 07-3025                                                                       Page 2

      testimony that Foley fired no other associates for economic reasons and did well
      financially in 2001 and 2002, the Business Law Department’s treatment of its
      other Muslim associates and Foley’s shifting justifications for firing Mr. Hasan.

                                                                   IT IS SO ORDERED.